UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4693


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

LINDA LEA SADR,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cr-00437-LO-1)


Submitted:   January 27, 2012               Decided:   February 14, 2012


Before KING, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Kevin Brehm,
Assistant Federal Public Defender, Caroline S. Platt, Appellate
Attorney, Alexandria, Virginia, for Appellant.           Neil H.
MacBride, United States Attorney, Marla B. Tusk, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Linda     Lea   Sadr    pled        guilty    to   two    counts       of   mail

fraud, 18 U.S.C.A. §§ 1341, 2 (West Supp. 2011); four counts of

wire fraud, 18 U.S.C. §§ 1343, 2 (2006); and two counts of money

laundering in a transaction exceeding $10,000, in violation of

18 U.S.C. §§ 1957, 2 (2006).                She received a sentence of 144

months’    imprisonment.        Sadr       appeals       her   sentence,      contending

that the district court clearly erred in making a four-level

adjustment for an offense involving a large number of vulnerable

victims, U.S.       Sentencing      Guidelines        Manual     § 3A1.1(b)        (2010),

and a two-level enhancement for use of sophisticated means, see

U.S.S.G. § 2B1.1(b)(9)(C).           We affirm.

            We review a sentence for reasonableness under an abuse

of discretion standard.            Gall v. United States, 552 U.S. 38, 51

(2007), which requires consideration of both the procedural and

substantive    reasonableness         of    a     sentence.          Id.;    see    United

States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                             We first

review the sentence for significant procedural error, including

whether the district court properly calculated the defendant’s

Guidelines range, treated the Guidelines as advisory, considered

the   18    U.S.C.     §    3553(a)    factors,          analyzed      any     arguments

presented     by     the    parties,       and     sufficiently        explained        the

selected sentence.          Gall, 552 U.S. at 51.                    If there are no

significant    procedural        errors,         we   consider       the     substantive

                                            2
reasonableness of the sentence, taking into account the totality

of the circumstances.          United States v. Mendoza-Mendoza, 597

F.3d 212, 216-17 (4th Cir. 2010).

           Sadr worked in the real estate business in northern

Virginia for a number of years.            She worked as a loan officer

for several mortgage companies and also operated a series of her

own companies, through which she represented that she could help

homeowners quickly eliminate their home mortgages by means of

her “mortgage elimination” or “mortgage challenge” program.                 Her

program was premised on the idea that lenders funding refinance

loans   were    operating    illegally     and    could   be   sued,    thereby

forcing them to release        mortgages in full.          Sadr also offered

to invest her clients’ money, promising a high rate of return.

None of these promises were kept, although Sadr paid off a few

of her clients’ mortgages, leading them to believe that they had

successfully completed her program.              These clients then helped

her recruit others into her scheme.              Many of her clients lost

their homes to foreclosure and lost the money they invested with

her.

           Guidelines       section    3A1.1(b)     provides    a      two-level

adjustment     under   subsection     (b)(1),    which    applies   “[i]f   the

defendant knew or should have known that a victim of the offense

was a vulnerable victim,” and an additional two-level increase

under subsection (b)(2), which applies if the offense involved a

                                       3
large      number     of     vulnerable        victims.        Before        making      the

adjustment, the court must first determine that a victim was

“unusually vulnerable due to age, physical or mental condition,

or    . . .    otherwise      particularly           susceptible     to    the       criminal

conduct.”       USSG § 3A1.1 cmt. n.2; see United States v. Llamas,

599 F.3d 381, 388 (4th Cir. 2010).                      The court must also find

that the defendant knew or should have known of the victim’s

unusual vulnerability. *             Id.     Because the court’s determination

is factual, it is reviewed for clear error.                    Id.

               Sadr argues that the government failed to show that

any     of     the    fraud        victims     were     unusually         vulnerable      or

particularly         susceptible      to     her    criminal   scheme.           Thus,    she

contends that the government failed to show that she knew or

should       have    known    of    her    victims’     unusual      vulnerability         or

susceptibility, and that the government failed to show that the

offense involved a large number of vulnerable victims.

               However,      the     record        reveals   that    many       of     Sadr’s

victims       were    immigrants       who    spoke     no   English       or    were    not

entirely fluent in English, and two significant emails she sent


       *
        The adjustment currently does not require that the
defendant have targeted the victim specifically because of his
vulnerability, although before the 1995 amendment to § 3A1.1,
Application Note 2 stated that the adjustment “applies to
offenses where an unusually vulnerable victim is made a target
of criminal activity by the defendant.” See app. C, amend. 521.



                                              4
suggested that she preferred such clients.                      We conclude that the

evidence before the district court was sufficient to support a

finding by a preponderance of the evidence that the enhancement

applied, and that the district court did not clearly err in

applying it.       Llamas and the commentary to § 3A1.1(b)(2) do not

require that all victims be unusually vulnerable or susceptible

to the fraud, only that a large number of them qualify.                           In this

case, a lack of familiarity with “non-conversational English”

disadvantaged many of Sadr’s victims by making them less able to

understand the suspicious nature of Sadr’s sales pitch or the

program she proposed to them.

            Section 2B1.1(b)(9)(C) of the Guidelines provides for

a two-level enhancement to a defendant’s offense level if “the

offense . . . involved             sophisticated       means.”          The   enhancement

applies     when     a   defendant       employs         “especially          complex    or

especially intricate offense conduct pertaining to the execution

or concealment of an offense.”                     U.S.S.G. § 2B1.1 cmt. n.8(B).

Examples     of    sophisticated        means        include     “hiding       assets    or

transactions, or both, through the use of fictitious entities,

corporate    shells,     or    offshore           financial    accounts.”        Id.      A

defendant’s       offense     of    conviction        may     involve    “sophisticated

means” even if not every aspect of his scheme was complex or

intricate.         United     States     v.       Edelmann,     458     F.3d    791,    816

(8th Cir. 2006); see also United States v. Weiss, 630 F.3d 1263,

                                              5
1279 (10th Cir. 2010) (“The Guidelines do not require every step

of   the    defendant’s        scheme         to        be    particularly         sophisticated;

rather,      as     made    clear        by     the          Guidelines’        commentary,       the

enhancement        applies     when        the      execution            or    concealment       of    a

scheme, viewed as a whole, is especially complex or especially

intricate.” (internal quotation marks omitted)); United States

v.   Ghertler,        605     F.3d       1256,          1267        (11th       Cir.     2010)     (no

requirement          that         defendant’s                  individual             actions         be

sophisticated).

                 Sadr contends that hers was a garden-variety mortgage

fraud in which she used companies and accounts that were all

openly     linked     to    her      and       to       addresses        where     she    could       be

reached.           However,       Sadr        created          a   variety       of    businesses,

including her own title company, which she used to cover the

fact that her victims’ mortgages were not in the process of

being      eliminated,       as    she        promised,            and    that     the    fees     she

collected were simply being used to make mortgage payments for

other participants.            When Sadr stopped making mortgage payments,

she created Property Logistics, Inc., falsely claimed that it

had bought another of her companies, Maximum Impact, and that

Property Logistics, Inc. was slowing the processing of payments.

After      the    mortgage     payments             stopped        and        participants       began

receiving foreclosure notices, the participants were unable to

locate Sadr because none of her companies occupied a physical

                                                    6
space and she had stopped answering emails.                         We conclude that

application        of   the    enhancement       in   her    case   was   not    clearly

erroneous.

              We    therefore     affirm        the   sentence       imposed    by    the

district    court.        We    dispense    with      oral   argument      because    the

facts   and    legal     contentions       are    adequately        presented    in   the

materials     before      the    court   and      argument     would      not   aid   the

decisional process.



                                                                                AFFIRMED




                                            7